Case 2:19-cv-10099-SDW-LDW Document 30-2 Filed 09/16/19 Page 1 of 5 PageID: 568




                    EXHIBIT 1
9/3/2019                       Case 2:19-cv-10099-SDW-LDW
                                                    Orange Book: Document      30-2 with
                                                                 Approved Drug Products Filed  09/16/19
                                                                                            Therapeutic        Page
                                                                                                        Equivalence   2 of 5 PageID: 569
                                                                                                                    Evaluations




Orange Book: Approved Drug Products with Therapeutic
Equivalence Evaluations
      SHARE (HTTPS://WWW.FACEBOOK.COM/SHARER/SHARER.PHP?U=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/OB/PATENT_INFO.CFM?
     PRODUCT_NO=005&APPL_NO=021880&APPL_TYPE=N)


      TWEET (HTTPS://TWITTER.COM/INTENT/TWEET/?TEXT=ORANGE BOOK: APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE
     EVALUATIONS&URL=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/OB/PATENT_INFO.CFM?PRODUCT_NO=005&APPL_NO=021880&APPL_TYPE=N)


      LINKEDIN (HTTPS://WWW.LINKEDIN.COM/SHAREARTICLE?MINI=TRUE&URL=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/OB/PATENT_INFO.CFM?
     PRODUCT_NO=005&APPL_NO=021880&APPL_TYPE=N&TITLE=ORANGE BOOK: APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE EVALUATIONS&SOURCE=FDA)


      PIN IT (HTTPS://WWW.PINTEREST.COM/PIN/CREATE/BUTTON/?URL=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/OB/PATENT_INFO.CFM?
     PRODUCT_NO=005&APPL_NO=021880&APPL_TYPE=N&DESCRIPTION=ORANGE BOOK: APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE EVALUATIONS)


     

     EMAIL (MAILTO:?SUBJECT=ORANGE BOOK: APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE
    EVALUATIONS&BODY=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/OB/PATENT_INFO.CFM?PRODUCT_NO=005&APPL_NO=021880&APPL_TYPE=N)


      PRINT


Home (index.cfm?resetfields=1) | Back to Product Details

Additional Information about Patents

      Patent information is published on or after the submission date as defined in 21 CFR 314.53(d)(5).
      Patent listings published prior to August 18, 2003, only identify method-of-use claims. The listed patents may include drug substance and/or drug
      product claims that are not indicated in the listing.
      As of December 5, 2016, an NDA holder submitting information on a patent that claims both the drug substance and the drug product (and is
      eligible for listing on either basis) is required only to specify that it claims either the drug substance or the drug product. Orange Book users should



https://www.accessdata.fda.gov/scripts/cder/ob/patent_info.cfm?Product_No=005&Appl_No=021880&Appl_type=N                                                   1/4
9/3/2019                       Case 2:19-cv-10099-SDW-LDW
                                                    Orange Book: Document      30-2 with
                                                                 Approved Drug Products Filed  09/16/19
                                                                                            Therapeutic        Page
                                                                                                        Equivalence   3 of 5 PageID: 570
                                                                                                                    Evaluations




      not rely on an Orange Book patent listing, regardless of when first published, to determine the range of patent claims that may be asserted by an
      NDA holder or patent owner.

Patent and Exclusivity for: N021880

      Product 005
      LENALIDOMIDE (REVLIMID) CAPSULE 2.5MG



      Patent Data

           Product      Patent         Patent                  Drug                  Drug                                    Delist      Submission
           No           No             Expiration              Substance             Product               Patent Use Code   Requested   Date

           005          5635517        10/04/2019              DS                                                                        01/17/2012

           005          6315720        10/23/2020                                                          U-1210                        01/17/2012

           005          6561977        10/23/2020                                                          U-1210                        01/17/2012

           005          6755784        10/23/2020                                                          U-1210                        01/17/2012

           005          7189740        04/11/2023                                                          U-1982                        01/17/2012

           005          7465800        04/27/2027              DS                    DP                                                  01/17/2012

           005          7468363        10/07/2023                                                          U-1983 U-2550                 06/27/2013
                                                                                                           U-2551

           005          7855217        11/24/2024              DS                    DP                                                  01/17/2012

           005          7968569        10/07/2023                                                          U-1984                        01/17/2012




https://www.accessdata.fda.gov/scripts/cder/ob/patent_info.cfm?Product_No=005&Appl_No=021880&Appl_type=N                                              2/4
9/3/2019                       Case 2:19-cv-10099-SDW-LDW
                                                    Orange Book: Document      30-2 with
                                                                 Approved Drug Products Filed  09/16/19
                                                                                            Therapeutic        Page
                                                                                                        Equivalence   4 of 5 PageID: 571
                                                                                                                    Evaluations




           Product      Patent         Patent                  Drug                  Drug                                     Delist      Submission
           No           No             Expiration              Substance             Product               Patent Use Code    Requested   Date

           005          8315886        10/23/2020                                                          U-1249

           005          8404717        04/11/2023                                                          U-1982

           005          8492406        10/07/2023                                                          U-2550                         06/25/2019

           005          8530498        05/15/2023                                                          U-1984                         09/26/2013

           005          8626531        10/23/2020                                                          U-1210                         02/05/2014

           005          8648095        05/15/2023                                                          U-1984

           005          8741929        03/08/2028                                                          U-1983                         06/17/2014

           005          9056120        04/11/2023                                                          U-1982                         07/09/2015

           005          9101621        05/15/2023                                                          U-1985                         08/26/2015

           005          9101622        05/15/2023                                                          U-1986                         08/26/2015

           005          9155730        05/15/2023                                                          U-2550                         06/25/2019

           005          9393238        05/15/2023                                                          U-2550                         06/25/2019




      Exclusivity Data

           Product No                            Exclusivity Code                                           Exclusivity Expiration

           005                                   ODE-49                                                     06/05/2020



https://www.accessdata.fda.gov/scripts/cder/ob/patent_info.cfm?Product_No=005&Appl_No=021880&Appl_type=N                                               3/4
9/3/2019                       Case 2:19-cv-10099-SDW-LDW
                                                    Orange Book: Document      30-2 with
                                                                 Approved Drug Products Filed  09/16/19
                                                                                            Therapeutic        Page
                                                                                                        Equivalence   5 of 5 PageID: 572
                                                                                                                    Evaluations




           Product No                            Exclusivity Code                                          Exclusivity Expiration

           005                                   ODE-88                                                    02/17/2022

           005                                   I-796                                                     05/28/2022

           005                                   I-797                                                     05/28/2022

           005                                   ODE-131                                                   02/22/2024

           005                                   ODE-241                                                   05/28/2026

           005                                   ODE-245                                                   05/28/2026




View a list of all patent use codes (results_patent.cfm)
View a list of all exclusivity codes (results_exclusivity.cfm)




https://www.accessdata.fda.gov/scripts/cder/ob/patent_info.cfm?Product_No=005&Appl_No=021880&Appl_type=N                                   4/4
